Citation Nr: 1734249	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a traumatic brain injury (TBI). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army with active duty from March 1979 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a decision review officer (DRO) in October 2010 and a copy of that transcript has been associated with the claims file. 

This claim was most recently before the Board in November 2016, at which time it was remanded for further development to include obtaining a medical addendum opinion with respect to the Veteran's December 2015 VA examination.  The claim has now returned to the Board for further appellate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disability was incurred or related to his active duty service or was caused or aggravated by his service-connected residuals of a TBI. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected residuals of a traumatic brain injury, have not been met.  38 U.S.C.A. §§ 1131; 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126  (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in September 2007 and September 2008, plus additional development letters, satisfied the VCAA notice requirement for his service connection claim as they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the November 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in December 2015 and the RO obtained an addendum to that opinion in November 2016, pursuant to the Board's November 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran's November 2016 supplemental statement of the case and a December 2016 correspondence from the VA were returned as undeliverable and unable to forward.  These letters were sent to the Veteran's last known address and the Veteran has not provided an updated mailing address since.  See, 38 C.F.R. § 3.1(q).  While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless and further, it is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran has not fulfilled his obligation to keep VA apprised of his current address, the Board finds that the VA has fulfilled its duty to assist in this regard and will proceed to adjudicate the Veteran's appeal. 

Additionally, as the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995. 

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Board notes that the Veteran has previously been diagnosed with several different psychiatric disabilities throughout the period of his appeal, to include depressive disorder, adjustment disorder with depressed mood, dysthymia, PTSD, and possibly substance-related mood disorder.  During his most recent VA examination, the diagnosis of adjustment disorder with depressed mood was confirmed and determined to be the Veteran's only acquired psychiatric disability.  Accordingly, the Board finds that the threshold criterion for service connection has been met in this case under direct and secondary service connection. 

While the Veteran has asserted that his acquired psychiatric disability is the result of the service-connected residuals of a TBI, he has also asserted that he was discharged from the military as a result of developing a "nervous disorder."  See, December 2015 VA examination.  However, the record is silent as to any complaints of or treatment for anxiety, nervousness, or any other psychiatric symptoms in service and there is no indication that the Veteran was medically discharged.  The Board also notes that the Veteran's enlistment exam, periodic exam, and separation examinations were all negative for any psychiatric symptoms.  See, February 1979 enlistment examination, August 1980 periodic examination, and December 1985 separation examination.  

At his December 2015 VA examination, the examiner opined that the Veteran's current adjustment disorder with depressed mood is unrelated to his military service, and noted the Veteran's life stressors, such as incarceration and drug use, which may have influenced or caused his current disability.  See, December 2015 VA examination.  Additionally, the Board notes that the Veteran did not begin receiving treatment for his psychiatric disability until many years after he was discharged from active duty service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, for the reasons discussed above, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disability on a direct basis.  38 C.F.R. § 3.303. 

Turning to the Veteran's assertion that his acquired psychiatric disability is either caused or aggravated by service-connected residuals of a TBI, the Board notes that while the Veteran is competent to report certain symptoms that are observable to a lay person, the Veteran has not shown that he has the medical training necessary to opine on the etiology of his current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Board has considered the Veteran's subjective reports of symptoms at his October 2010 RO hearing, they do not carry high probative weight.  Accordingly, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  

The Veteran has been afforded VA examinations for his acquired psychiatric disability in February 2008, April 2009, and December 2015, with a subsequent addendum opinion issued in November 2016. 

The February 2008 VA examiner opined that the Veteran's acquired psychiatric disability, at that time diagnosed as depression, was less likely than not related to his active military service and was more likely related to other life stressors that he was facing.  See, February 2008 VA examination.  However, the April 2009 VA examiner provided a different opinion, stating that he believed that the Veteran's cognitive impairment and anger was due to the fall that caused his TBI, but it would be to resort to speculation to state which symptoms were related to a mental disorder and which represent residuals of TBI.  See, April 2009 VA examination.  In January 2015, the Board remanded the Veteran's claim for an acquired psychiatric disorder, finding that both the February 2008 and April 2009 VA examinations were not adequate.  Specifically, the February 2008 VA examination was inadequate because it only discussed depression and not the Veteran's PTSD or adjustment disorder, and the April 2009 VA examination was inadequate because the examiner provided a speculative opinion with no accompanying rationale.  See, January 2015 Board decision. 

Accordingly, the Veteran was provided another VA examination in connection with his claim in December 2015.  While the examiner provided an opinion as to direct service connection, she failed to render an opinion as to whether or not the Veteran's current psychiatric disability was secondary to his service-connected residuals of a TBI.  Pursuant to the Board's November 2016 remand directives, an addendum opinion was obtained in order to address whether or not the Veteran's adjustment disorder with depressed mood was secondary to his service-connected residuals of a TBI.  The examiner, relying on a review of the Veteran's claims file and current medical literature from the World Health Organization, the American Medical Association, and the Center Task Force on Mild Traumatic Brain Injury, concluded that the Veteran's reported symptomatology cannot be attributed to his service-connected TBI.  Specifically, the examiner noted that the Veteran's psychiatric disability was not diagnosed until years after the Veteran's TBI and that there are currently no known delayed effects of a mild TBI.  Again, the examiner concluded that the Veteran's adjustment disorder with depressed mood was more likely related to other recent stressors that the Veteran experienced and therefore not related or aggravated by the Veteran's service-connected residuals of a TBI.  See, November 2016 medical addendum opinion.  As the November 2016 VA medical addendum opinion is based on thorough rationales that support the opinion, the Board has assigned it high probative value.  Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disability is related to his active service or service-connected residuals of a TBI and therefore, the claim must be denied.

ORDER

Service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a traumatic brain injury (TBI) is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


